DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese  Application No. 2019-189109 was received on 30 October 2020 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 14 October 2020 and 15 April 2021 have been considered by the examiner.

Drawings
The drawings filed on 14 October 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 201910470758.4), utilizing US PGPub 2022/0194093 A1 for translation purposes, in view of Moriyama (JP 2007-216480 A), utilizing a machine translation.
With regard to Claim 1, Huang discloses an information processing apparatus (Abstract; ¶0004) comprising:
a storage section that stores a learned model that was trained by machine learning (¶0010) based on a data set in which work gap information indicating a work gap which is a distance between a printing medium and a nozzle surface of a print head (¶0006, ¶0018), and landing position information related to a deviation of a landing position of ink discharged from the print head are associated (¶0009, as distance between nozzle and substrate increases, curvature of the lines increases); and
a processing section that acquires a printing condition (¶0010-0011), and inputs the work gap information included in the acquired printing condition to the learned model stored in the storage section to cause the learned model to output a correction value for correcting the deviation (Abstract; optimal printing parameters can be obtained via machine learning from inputted variables such as work gap information and other variables; Claim 1).
Though Huang discloses variation in print quality and output based on deviation in a work gap as set forth above, Huang does not explicitly disclose the print quality deviation based on a landing position of ink discharged from the print head.
The secondary reference of Moriyama discloses print quality deviation based on a landing position of ink discharged from the print head (¶0008).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the landing position deviation of Moriyama, with the information processing apparatus of Huang, in order to account for variations in the thickness of the paper, as taught by Moriyama (¶0055).

With regard to Claim 6, Huang further discloses a print control section that causes a printing section to print at a discharge timing based on the correction value (Abstract; ¶0011, print parameter combinations are analyzed by machine learning  to obtain printing parameters corresponding to a best printing effect).  However, Huang does not explicitly disclose a discharge timing.
The secondary reference of Moriyama discloses a printing section to print at a discharge timing based on the correction value (¶0010-0011; 0055).

With regard to Claim 7, Huang discloses a learning apparatus (Abstract) comprising:
a storage section that stores a learned model that was trained by machine learning based on a data set in which work gap information indicating a work gap which is a distance between a printing medium and a nozzle surface of a print head, and landing position information related to a deviation of a landing position of ink discharged from the print head are associated; and
a processing section that acquires a printing condition, and inputs the work gap information included in the acquired printing condition to the learned model stored in the storage section to cause the learned model to output a correction value for correcting the deviation.
This claim recites limitations that are similar and in the same scope of invention as claim 1 above; therefore, claim7  is rejected for the same rejection rationale/basis as described in claim 1.

With regard to Claim 8,Huang further discloses a learning section that acquires the data set and updates the learned model stored in the storage section based on the acquired data set (Abstract; Claim 1).

With regard to Claim 10, Huang discloses a control method of an information processing apparatus, the method comprising:
storing a learned model that was trained by machine learning based on a data set in which work gap information indicating a work gap which is a distance between a printing medium and a nozzle surface of a print head, and landing position information related to a deviation of a landing position of ink discharged from the print head are associated;
acquiring a printing condition; and
inputting the work gap information included in the acquired printing condition to the stored learned model to cause the learned model to output a correction value for correcting the deviation.
With regard to Claim 10, this claim recites limitations that are similar and in the same scope of invention as claim 1 above; therefore, claim10  is rejected for the same rejection rationale/basis as described in claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Moriyama, and further in view of Ogimura (US PGPub 2016/0243858 A1).
With regard to Claim 2, Huang further discloses wherein the storage section stores the learned model that was trained by machine learning based on the data set in which the work gap information and printing speed, and further inputs the acquired printing speed  information to the learned model to cause the learned model to output the correction value (¶0049), however Huang-Moriyama does not explicitly disclose wherein the storage section stores the learned model that was trained by machine learning based on the data set in which the landing position information, and scanning velocity information indicating a scanning velocity of a carriage on which the print head is mounted are associated, and the processing section acquires the scanning velocity information included in the printing condition, and further inputs the acquired scanning velocity information to the learned model to cause the learned model to output the correction value.
The tertiary reference of Ogimura discloses the data set in which the landing position information (¶0007-0008), and scanning velocity information indicating a scanning velocity of a carriage on which the print head is mounted are associated (¶0020), and the processing section acquires the scanning velocity information included in the printing condition (¶0082-0085), and further inputs the acquired scanning velocity information to output the correction value (¶0019, 0095, scanning speed and influence of wind). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the scanning velocity input of Ogimura, with the combination of Huang-Moriyama, in order to reduce the shift distance of the landing position of the ink droplet due to the influence of the wind based on the carriage speed, as taught by Ogimura (¶0157).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Moriyama, in view of Ogimura, and further in view of Hagiwara (US PGPub 2012/0194591 A1).
With regard to Claim 3, Huang-Moriyama-Ogimura further discloses wherein the storage section stores the learned model that was trained by machine learning based on the data set in which the work gap information, the landing position information (as set forth above), however does not explicitly disclose at least one of temperature information indicating a temperature of the print head and waveform information indicating a waveform of a signal input to the print head for discharging ink are associated, and the processing section acquires at least one of the temperature information and the waveform information included in the printing condition, and further inputs at least one of the acquired temperature information and waveform information to the learned model to cause the learned model to output the correction value.
The quaternary reference of Hagiwara discloses the use of temperature information indicating a temperature of the print head to output a correction value for discharging of a drop (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the temperature information as part of the machine learning input for correction value of the combination of Huang-Moriyama-Ogimura, in order to further suppress a deviation in the impact positions of the liquid ejected from each liquid ejecting head to a recording medium, as taught by Hagiwara (¶0010).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Moriyama, in view of Ogimura, in view of Hagiwara, and further in view of Kanematsu et al. (US PGPub 2012/0044291 A1), hereinafter Kanematsu.
With regard to Claim 4, Huang further discloses the correction value includes a value for correcting the deviation of the landing position caused by any one of the work gap error (¶0009, as distance between nozzle and substrate increases, curvature of the lines increases), the temperature of the print head, and the mounting error of the print head, however Huang-Moriyama-Ogimura does not explicitly discloses wherein the landing position information includes information related to a work gap error and a mounting error of the print head.
The quaternary reference of Kanematsu discloses wherein the landing position information includes information related to a work gap error (¶0042) and a mounting error of the print head (¶0007, 0017, 0042),
the correction value includes a value for correcting the deviation of the landing position caused by any one of the work gap error, the temperature of the print head, and the mounting error of the print head (¶004, 0050, 0056-0057).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mounting error of the print head correction of Kanematsu, with the combination of Huang-Moriyama-Ogimura, in order to obtain an in image at high quality even when there is a deviation in the mounted positions of print heads or an error occurring during the conveyance, as taught by Kanematsu (¶0010).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Moriyama, in view of Ogimura, in view of Hagiwara, and further in view of Kawagoe (US PGPub 2012/0249643 A1).
With regard to Claim 5, Huang further discloses wherein the print head has a nozzle (Claim 1) a plurality of nozzle rows, the storage section stores the learned model that was trained by machine learning based on the data set in which the work gap information, the landing position information (Claim 1), and nozzle row information indicating the nozzle row are associated for each nozzle row, and the processing section further inputs the nozzle row information to the learned model to cause the learned model to output the correction value (Claim 1; Abstract).
Huang-Moriyama-Ogimura-Hagiwara does not explicitly disclose a plurality of nozzle rows and machine learning for each nozzle row.
The quinary reference of Kawagoe discloses a plurality of nozzle rows and a correction value for each nozzle and nozzle row based on the work gap (¶0006-0010).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the adjustment of ejection timing of each nozzle and row of Kawagoe, with the combination of Huang-Moriyama-Ogimura-Hagiwara, in order to eliminate the influence of the inclination of the nozzle row on the image quality, as taught by Kawagoe (¶0008).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Moriyama, and further in view of Momose et al. (US PGPub 2018/0339509 A1), hereinafter Momose.

With regard to Claim 9, Huang-Moriyama does not explicitly disclose wherein the learning section acquires the data set in which the landing position information indicating a deviation amount of an ink landing position calculated from a photographed image of a pattern image printed by the print head and the work gap information are associated.
The tertiary reference of Momose discloses acquiring the data set in which the landing position information indicating a deviation amount of an ink landing position calculated from a photographed image of a pattern image printed by the print head and the work gap information are associated  Fig. 26; ¶0234-0238).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the image pattern reading of Momose, with the combination of Huang-Moriyama, in order to more accurately suppress, for example, deterioration in printing quality due to an inclination of the print head with respect to the printing surface of the roll paper, as taught by Momose (¶0213).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853